DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20200258967 in view of Kim et al. 20100171419 (hereinafter Kim19).

    PNG
    media_image1.png
    603
    876
    media_image1.png
    Greyscale


Regarding claim 1, figs. 3 and 5-7 of Kim disclose a display panel, comprising 
an array substrate 100, a pixel defining layer, and a light-emitting function layer 220 (par [0136]), wherein the pixel defining layer and the light-emitting function layer are sequentially disposed on the array substrate 100; 
wherein the display panel comprises a display area (dotted region which in SA and NDA1 – fig. 3) and a sensor light-receiving area SA disposed in the display area, the light-emitting function layer is disposed in the display area and the sensor light-receiving area (see fig. 7), the pixel defining layer comprises a plurality of pixel defining layer 119 (in DA area) disposed in the display area DA and arranged at intervals (interval between TFT in fig, 3 and fig. 7) with each other, and a plurality of second pixel defining layer (119 with SA area) disposed in the sensor light-receiving area  SA and arranged at intervals with each other (see 119 figs. 6-7); and 
wherein a distribution density of the plurality of second pixel defining layer is less than a distribution density of the plurality of first pixel defining (it is necessary the case - see fig. 3 showing SA area is much less than DA area surrounding SA).
	Kim does not disclose of a photo spacer layer, the photo spacer layer comprises a plurality of first photo spacers disposed in the display area and arranged at intervals with each other, and a plurality of second photo spacers disposed in the sensor light-receiving area and arranged at intervals with each other, and each of the plurality of first photo spacers and the plurality of second photo spacers is disposed on a surface of the pixel defining layer away from the array substrate and protrudes from the surface of the pixel defining layer.

    PNG
    media_image2.png
    468
    655
    media_image2.png
    Greyscale

	However, fig, 7 of Kim19 discloses a display panel, comprising an array substrate 111, a pixel defining layer 191, a photo spacer layer 195, and a light-emitting function layer 720, wherein the pixel defining layer, the photo spacer layer and the light-emitting function layer are sequentially disposed on the array substrate; wherein the photo spacer layer 195 is disposed on a surface of the pixel defining layer 191 away from the array substrate and protrudes from the surface of the pixel defining layer.
	Note forming a photo spacer layer of Kim19 onto the pixel defining layer of Kim would have the benefit of light scattering spacer parts on the pixel defining layer and may scatter external light reflected from conductive films as taught by Kim19.
In addition, forming a photo spacer of Kim19 onto the first pixel defining layer and the second pixel defining layer of Kim would result in a structure meeting the limitation of wherein the display panel comprises a display area and a sensor light-receiving area disposed in the display area, the light-emitting function layer is disposed in the display area and the sensor light-receiving area, the photo spacer layer comprises a plurality of first photo spacers disposed in the display area and arranged at intervals with each other, and a plurality of second photo spacers disposed in the sensor light-receiving area and arranged at intervals with each other, and each of the plurality of first photo spacers and the plurality of second photo spacers is disposed on a surface of the pixel defining layer away from the array substrate and protrudes from the surface of the pixel defining layer; and wherein a distribution density of the plurality of second photo spacers is less than a distribution density of the plurality of first photo spacers.
As such it would have been obvious to form a displayer panel of Kim further comprising a photo spacer layer onto the first pixel defining layer and the second pixel defining layer such as taught by Kim19 to have the benefit of light scattering spacer parts on the pixel defining layer and may scatter external light reflected from conductive films. 
Note the resulting structure would have been one meeting all the limitation of the claimed invention as explained by examiner above.

Regarding claim 11, fig. 2 of Kim discloses a display device, comprising the display panel as claimed in claim 1 and an optical sensor disposed on a back of the display panel; wherein the optical sensor corresponds to the sensor light-receiving area.

Regarding claim 12, par [0059] of Kim discloses wherein the optical sensor comprises a fingerprint recognition sensor.

Regarding claims 2 and 13, from figs. 3 and 6 of Kim necessary disclose wherein a projection area of each of the second pixel defining layer in a direction perpendicular to the array substrate is less than a projection area of each of the first pixel defining layer in the direction perpendicular to the array substrate (this is necessary the case as 119 in SA is smaller than 119 in SA area - par [0140] A width Wm of the main opening portion 119OPm may be less than a width Wa of the auxiliary opening portion 119OPa (Wm<Wa). This is because the main pixels Pm disposed in the resolution of the display area DA are greater than the auxiliary pixels Pa disposed in the resolution of the sensor area SA.).
Therefore, it would have been obvious to form a structure of Kim and Kim19 wherein a projection area of each of the second photo spacers in a direction perpendicular to the array substrate is less than a projection area of each of the first photo spacers in the direction perpendicular to the array substrate in order to make the size of photo spacer proportion to the size of the pixel defining layer.

Regarding claims 3 and 14, par [0141] of Kim discloses wherein a material of the pixel defining layer comprises an organic photoresist material. Furthermore, Kim19 discloses that the material of the photo spacer layer can be of the same material as that of the pixel defining layer. 
Therefore, it would have been obvious to form a display panel of Kim and Kim19 comprising wherein a material of the photo spacer layer comprises an organic photoresist material in order to make a convenient method of forming step.

Regarding claims 4 and 15, fig. 7 of Kim discloses wherein the array substrate comprises a thin film transistor array and an organic planarization layer 117 (par [0134] covering the thin film transistor array, and the photo spacer layer is disposed on a side of the organic planarization layer away from the thin film transistor array. 
Kim does not disclose wherein a thickness of the organic planarization layer ranges from 1 micron to 1.3 microns.
However, although Kim is silent about the claimed thickness, it should be noted that a thickness does inherently exist in as shown in fig. 7 of Kim. 
Note, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to obtain a desired capacitance and thickness as required by applicant design. Therefore, while the structure of Kim does not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)]. 
Therefore, it would have been obvious to one of ordinary skill in the art to form a display panel of Kim and Kim19 wherein a thickness of the organic planarization layer ranges from 1 micron to 1.3 microns in order to obtain a desired capacitance and thickness as required by applicant design.

Regarding claims 5 and 16, the resulting structure would have been one wherein the pixel defining layer disposed between the organic planarization layer 117 (of Kim) and the photo spacer layer (of Kim19), wherein a plurality of pixel openings (the holes) are defined in the pixel defining layer, and the light-emitting function layer is disposed in the plurality of pixel openings.
Kim does not wherein a thickness of the pixel defining layer ranges from 1 micron to 1.3 microns.
However, although Kim is silent about the claimed thickness, it should be noted that a thickness does inherently exist in as shown in fig. 7 of Kim. 
Note, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to obtain a desired capacitance and thickness as required by applicant design. Therefore, while the structure of Kim does not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)]. 
Therefore, it would have been obvious to one of ordinary skill in the art to form a display panel of Kim wherein a thickness of the organic planarization layer ranges from 1 micron to 1.3 microns in order to obtain a desired capacitance and thickness as required by applicant design.

Regarding claim 6 and 17, Kim discloses wherein the plurality of pixel openings comprise a plurality of first pixel openings 119OPm located in the display area and a plurality of second pixel openings 119Opa located in the sensor light-receiving area; wherein a distribution density of the plurality of second pixel openings is less than a distribution density of the plurality of first pixel openings (this is necessary the case).

Regarding claims 7 and 18, it is necessary the case wherein a material of the pixel defining layer is same as a material of the photo spacer layer (as slant surface side layer of 119 and the non-slant surface side layer of 119 are part of 119 material).

 Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim19 and Li 20190051707.
Regarding claims 9, 10 and 20, Kim and Kim19 discloses claims 1 and 11, but do not discloses wherein the display panel further comprises a base substrate disposed on a side of the array substrate away from the photo spacer layer, and a package layer 100, a polarizer 50, and a protective cover plate sequentially disposed on a side of the light-emitting function layer away from the photo spacer layer.

    PNG
    media_image3.png
    238
    402
    media_image3.png
    Greyscale

However, fig. 1 of Li discloses a display panel comprising a base substrate 200 disposed on a side of an array substrate 11 and a package layer 30, a polarizer 50, and a protective cover plate 60 sequentially disposed on a side of a light-emitting function layer 20 away from a photo spacer layer (necessary the case that fig. 1 of Li has film region between OLED), a touch layer 40 disposed between the package layer 30 and the polarizer 50.
	In view of such teaching, it would have been obvious to form a display panel of Kim and Kim19 further comprising wherein the display panel further comprises a base substrate disposed on a side of the array substrate away from the photo spacer layer, and a package layer 100, a polarizer 50, and a protective cover plate sequentially disposed on a side of the light-emitting function layer away from the photo spacer layer such as taught by Li in order to form a OLED touch display panel.
 
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829